4%



OFFICE   OF THE A’ITORNEY    GENERAL   OF TEXAS
                    AUSTIN
                  9 1a o u ld
                            th m a o r onr u y lp p r vo lr to
        your      8aovu  to thlo quart f oal

                  “‘ooa       0   uouaty        tudgo              66 th0 M 0r
        0 ~6idrt0                 r0r 0 skw or                       08itbr 0rri0i01
        brldt        for tho OunW                       llootloa to bo hU4.o-
        To&u 3 lgb2, 1r tho ooodl~otolr la tha
        u a ltrA.60
                d     Arm4 roroor an6 ho0 aot fllod
        an rrribrtit or 1 llty rlth tin l!i*oretuyof
        Stoto 00 roqulna 7 y Artiok 1978 04 Arta or
        the    b?th         Laglu.atur*~            19U?”                          _

                  36otloa1 or Art&U0 Wk,                                  -84 0la            rollovol
             %ootlOP 1. NoflreonsIiUlbo>ea-
        rlttato  ho10 hi0 nam l L*rropoa uia
        offlak bUlot lo l oaad &at. r0r on offlam
        la tab stoto ualmrrana mtll ho rb i 1 ri3.6
        vltb tho seontax7 or stat0 hia rrrlmit,
        la o fork to bo prooorlb.4by the ACtomoy
        QO~UU, th0t u 0iO0t0d tO th0 0fri0o rhfsh
        ho onka br will mlupport Md d0r0nd the
        conotltullon mb lAv0 or tho unitbb stat.0
        on&or hZIJ* sub rfM&atltBull further
        no At         th a tlUOh 0a.iaa0                     bolirvar
                                                                    in, rp-
        prorooor             Md     if     ao,toa         vlll      wpport             and
        d6rti   0~            pnourt           npn00drur0                    r0a        or
        gOWfU0Ukt~             ti    du           Z00$0t          0Ciy    lrfO?t        O?
        mfmoat   fror say mrnuaa                          vhlohrwkr                to wb-
        lO?t Or dra?Of  th0 JOB0                          Or My           pOZ%     thOPOOr~
        tJ#o   of themooulinotom huoia o&Al bo
        owrtruo4to           tha roal.alaor~
                       Lrroludo
                    ml0 ltatuta io plrin Mb Prurrbbuau8and, *hi&
it   ha8 aot        bema pram4               ppon br otv Oourtr, it                          ir   thr opbioa
of   t&l8      40     rtxmttbtoam                        iabb~ordauotbo                              oompU.6
vlth in OTku Sor I o8n6Mate to bar, hlo nuy upan the otr-
lolol    bollotr             %lU6fOrO,              W    0ll-r           YOUR
tin     on6 hold            that 0 OWatyj&.&OJOnnOt
0 omdidato   a rrttlo for                      0rri00       00     the     of
thoOaonl olrotion fo                           bo hold           Norrkr          3,      1962,     under   the
rO0t0 ~ta0a               by foor